Metcalf, J.
The jury were rightly instructed that if the plaintiff, when the accident happened, was driving his horse across the bridge at a rate faster than a walk, he was not entitled to recover. A by-law or ordinance, which a corporation is authorized to make, is as binding on its members and all other persons, as any statute or other law of the Commonwealth. Commonwealth v. Worcester, 3 Pick. 462. Vandine’s case, 6 Pick. 187. Angell & Ames on Corp. (7th ed.) § 325. Grant on Corp. 77. And the plaintiff does not deny the authority of the defendants to make the ordinance in question. .But he denies that he was bound by it, unless he had knowledge of its existence ; which knowledge the case does not show that he had. This position cannot be maintained. The plaintiff was bound to take notice of the ordinance — especially as it appears by his writ that he was an inhabitant of Lowell; and if he had been sued for the penalty for violating it, it would not have been necessary to allege notice in the declaration. Grant, ubi supra. Pierce v. Bartrum, Cowp. 270. James v. Tutney, Cro. Car. 498. Master, &c. of Butchers’ Co. v. Bullock, 3 Bos. & Pul. 442.
It was said by the court, in Worcester v. Essex Merrimack Bridge Corp. 7 Gray, 459, that if the plaintiff in that case was, at the time of the accident, violating a public statute, or a bylaw of which he had actual or constructive notice, he could not recover damages for the accident. And it is the established law, that when a plaintiff’s own unlawful act concurs in causing the damage that he complains of, he cannot recover compensation for such damage. Bosworth v. Inhabitants of Swansey, 10 Met. 363. The question, therefore, whether the plaintiff was or was not intoxicated, when driving across the bridge, was immaterial; and so the judge treated it in his instruction to the jury. But if it had been material, the evidence which was offered, that his general character was that of a temperate and sober man, would have been inadmissible. Commonwealth v Worcester, 3 Pick. 462. Tenney v. Tuttle, 1 Allen, 185.

Exceptions overruled.